Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 323500080 Washington, D.C. 20549 Expires: February 28, 2009 Estimated average burden hours per response 1.00 FORM 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-32880 Market Vectors ETF Trust, American Stock Exchange, LLC (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) 335 Madison Avenue, 19th Floor New York, New York 10017 (212) 687-5200 (Address, including zip code, and telephone number, including area code, of Issuers principal executive offices) Shares of Beneficial Interest, no par value, of the following portfolios: Market VectorsAgribusiness ETF Market VectorsEnvironmental Services ETF Market VectorsGaming ETF Market VectorsGold Miners ETF Market VectorsNuclear Energy ETF Market VectorsRVE Hard Assets Producers ETF Market VectorsSolar Energy ETF Market VectorsSteel ETF Market VectorsIntermediate Municipal Index ETF Market VectorsLong Municipal Index ETF Market VectorsShort Municipal Index ETF (Description of class of securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listing and registration: o 17 CFR 240.12d2-2(a)(1) o 17 CFR 240.12d2-2(a)(2) o 17 CFR 240.12d2-2(a)(3) o 17 CFR 240.12d2-2(a)(4) o Pursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange.(1) xPursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with the rules of the Exchange and the requirements of 17 CFR 240.12d2-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, Market Vectors ETF Trust certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. November 17, 2008 By /s/ Joseph J. McBrien Senior Vice President Date Name Title (1) Form 25 and attached Notice will be considered compliance with the provisions of 17 CFR 240.19d-1 as applicable. See General Instructions. Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number. SEC 1654(03-06) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.
